            Case 1:19-cv-02323 Document 1 Filed 03/14/19 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                            X
WAI YEE CHU, on behalf of herself and others similarly
situated,
                                  Plaintiff,           Case No:

                   v.                                        COLLECTIVE ACTION
                                                             COMPLAINT
A A TOURIST INC., and Jamie Chung,

                                      Defendants.
                                                            X


       Plaintiff, WAI YEE CHU, by and through her attorneys, HANG & ASSOCIATES, PLLC,

as and for cause of action against the Defendants A A TOURIST INC., and Jamie Chung, alleges

upon information and belief as follows:

                                       INTRODUCTION

       1.      This action is brought by Plaintiff, on behalf of herself as well as other employees

similarly situated, against Defendants for alleged violations of the Federal Labor Standards Act,

(“FLSA”) 29 U.S.C. §§ 201 et seq., and of New York Labor Law §§190 et seq. (“NYLL”), arising

from Defendants’ various willful and unlawful employment policies, patterns and/or practices.

       2.      Upon information and belief, Defendants have willfully and intentionally

committed widespread violations of the FLSA and NYLL by engaging in a pattern and practice of

failing to pay their employees, including Plaintiff, compensation for all hours worked, minimum

wage, and overtime compensation for all hours worked over forty (40) each workweek, as well as

failing to provide their employees, including Plaintiff, with wage notice at the time of hiring and

wage statements.
             Case 1:19-cv-02323 Document 1 Filed 03/14/19 Page 2 of 16



        3.     Plaintiffs allege pursuant to the FLSA, that they are entitled to recover from the

Defendants: (1) unpaid minimum wages, (2) unpaid overtime wages, (3) liquidated damages, (4)

prejudgment and post-judgment interest; and/or (5) attorneys’ fees and costs;

        4.     Plaintiffs further allege pursuant to NYLL §190 et seq. and Title 12 of New York

Codes, Rules and Regulations Part 146 (“NYCRR”) that they are entitled to recover from the

Defendants: (1) unpaid minimum wages, (2) unpaid overtime compensation, (3) compensation

for failure to provide wage notice at the time of hiring and failure to provide paystubs in violation

of the NYLL, (4) liquidated damages equal to the sum of unpaid minimum wage and unpaid

overtime pursuant to the NY Wage Theft Prevention Act; (5) prejudgment and post-judgment

interest; and (6) attorney’s fees and costs.

                                 JURISDICTION AND VENUE

        5.     This Court has original federal question jurisdiction over this controversy under 29

U.S.C. §216(b), 28 U.S.C. § 1331, and has supplemental jurisdiction over the NYLL claims

pursuant to 28 U.S.C. § 1367(a).

        6.     Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §§

1391(b) and (c), because Defendants conduct business in this District, and the acts and omissions

giving rise to the claims herein alleged took place in this District.

                                               PLAINTIFF

        7.     Plaintiff Wai Yee Chu (“Plaintiff”) is an individual residing in New York, New

York.

        8.     From on or around January 2, 2017 to on or around December 31, 2018, Plaintiff

was employed as an office clerk at Defendants’ tourism company located at 149 Hester St., Suite

300, New York, NY 10002.
             Case 1:19-cv-02323 Document 1 Filed 03/14/19 Page 3 of 16



                                        DEFENDANTS

Corporate Defendant

       9.     Upon information and belief, A A TOURIST INC. (“Corporate Defendant” or

“Defendant Corporation”) is a domestic business corporation organized under the laws of the State

of New York with a principal business address at 149 Hester St., Suite 300, New York, NY 10002.

       10.    Upon information and belief, Corporate Defendant has about five (5) employees.

       11.    Upon information and belief, Corporate Defendant at all relevant times is a business

engaged in interstate commerce that has gross sales in excess of Five Hundred Thousand Dollars

($500,000) per year.

       12.     Upon information and belief, Corporate Defendant purchased and handled goods

moved in interstate commerce.

       13.    At all times relevant times, Corporate Defendant was, and continues to be, an

“enterprise engaged in commerce” within the meaning of FLSA.

       Owner/ Operator Defendant Jamie Chung

       14.    Upon information and belief, Defendant Jamie Chung is the owner, chief executive

officer, and/or managing agent of Corporate Defendant and participated in the day-to-day

operations of Corporate Defendant and acted intentionally and maliciously and is an employer

pursuant to FLSA, 29 U.S.C. §203d, and regulations promulgated thereunder, 29 C.F.R. §791.2;

NYLL §2 and the regulations thereunder; and is jointly and severally liable with Corporate

Defendant.

       15.    Upon information and belief, Defendant Jamie Chung owns the stock of Corporate

Defendant and manages and makes all business decisions regarding Defendant Corporation.
              Case 1:19-cv-02323 Document 1 Filed 03/14/19 Page 4 of 16



        16.     Upon information and belief, Defendant Jamie Chung determined the wages and

compensation of the employees of Defendants, including Plaintiff, and established work schedules

and work load of the employees, maintained employee records, and had the authority to hire and

fire employees.

        17.     Plaintiff has fulfilled all conditions precedent to the institution of this action and/

or conditions have been waived.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

        18.     Plaintiff brings this action individually and on behalf of all other and former non-

exempt employees who have been or were employed by the Defendants at their restaurant locations

for up to the last three (3) years, through entry of judgment in this case (the “Collective Action

Period”) (the “Collective Action Members”). Upon information and belief, the Collection Action

Members are so numerous the joinder of all members is impracticable. The identity and precise

number of such persons are unknown, and the facts upon which the calculations of that number

may be ascertained are presently within the sole control of the Defendants. Upon information and

belief, there are more than ten (10) Collective Action members, who have worked for or have

continued to work for the Defendants during the Collective Action Period, most of whom would

not likely file individual suits because they fear retaliation, lack adequate financial resources,

access to attorneys, or knowledge of their claims. Therefore, Plaintiffs submit that this case should

be certified as a collection action under the FLSA, 29 U.S.C. §216(b).

        19.     Plaintiff will fairly and adequately protect the interests of the Collective Action

Members and have retained counsel that is experienced and competent in the field of employment

law and class action litigation. Plaintiff has no interests that are contrary to or in conflict with those

members of this collective action.
              Case 1:19-cv-02323 Document 1 Filed 03/14/19 Page 5 of 16



       20.      This action should be certified as collective action because the prosecution of

separate action by individual members of the collective action would risk creating either

inconsistent or varying adjudication with respect to individual members of this class that would as

a practical matter be dispositive of the interest of the other members not party to the adjudication,

or subsequently impair or impede their ability to protect their interests.

       21.      A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy, since joinder of all members is impracticable. Furthermore,

inasmuch as the damages suffered by individual Collective Action Members may be relatively

small, the expense and burden of individual litigation makes it virtually impossible for the

members of the collective action to individually seek redress for the wrongs done to them. There

will be no difficulty in the management of this action as collective action.

       22.      Questions of law and fact common to members of the collective action predominate

over questions that may affect only individual members because Defendants have acted on grounds

generally applicable to all members. Among the questions of fact common to Plaintiffs and other

Collective Action Members are:

         a.   Whether the Defendants employed Collective Action members within the meaning

              of the FLSA;

         b. Whether the Defendants’ violations of the FLSA are willful as that terms is used

              within the context of the FLSA; and,

         c. Whether the Defendants are liable for all damages claimed hereunder, including but

              not limited to compensatory, punitive, and statutory damages, interest, costs and

              disbursements and attorneys’ fees.
              Case 1:19-cv-02323 Document 1 Filed 03/14/19 Page 6 of 16



        23.    Plaintiff knows of no difficulty that will be encountered in the management of this

litigation that would preclude its maintenance as a collective action.

        24.    Plaintiff and others similarly situated have been substantially damaged by

Defendants’ unlawful conduct.

                                   STATEMENT OF FACTS

        25.    Defendants committed the following alleged acts knowingly, intentionally and

willfully.

        26.    Defendants knew that the nonpayment of minimum wage, overtime pay, failure to

provide the required wage notice at the time of hiring, that the failure to provide the required wage

statement with every payment of wages, would financially injure Plaintiff and similarly situated

employees and violate state and federal laws.



Plaintiff Wai Yee Chu

 27. From on or around January 2, 2017 to on or around December 31, 2018, Plaintiff was

     employed as an office clerk at Defendants’ tourism company located at 149 Hester St., Suite

     300, New York, NY 10002.

 28. Plaintiff was not provided a written wage notice, in English and in Chinese (the primary

     language identified by Plaintiff) when she was hired, including but not limited to information

     about her rate of pay and basis thereof, allowances, including tip and meals credits, claimed

     by Defendants, and the regular pay day designated by Defendants.

 29. Throughout her employment with Defendants, Plaintiff worked six days per week with

     Monday off. On each of her workdays, Plaintiff worked from around 10:00 am to 6:00 pm,
           Case 1:19-cv-02323 Document 1 Filed 03/14/19 Page 7 of 16



   with a 30-minute lunch break. As a result, Plaintiff worked forty-five (45) hours per week for

   this stated employment period.

30. Throughout her employment period, Plaintiff was paid at a fixed rate of $500 per month

   regardless the number of hours she actually worked.

31. Throughout her employment period, Plaintiff was paid monthly by check.

32. Upon information and belief, ever since January 2018, Defendants started to regularly fail to

   pay Plaintiff’s wage. As of February 26, 2019, Defendant still owes Plaintiff $5000.00 for

   unpaid wages in the year of 2018.

33. Throughout her employment with Defendants, Plaintiff was not compensated minimum

   wage, and was not compensated for all hours worked above forty (40) in each workweek

   according to state and federal laws.

34. Throughout her employment with Defendants, Plaintiff was not overtime-exempt under

   federal and state laws.

35. Defendants did not provide Plaintiff with a correct wage statement with every wage payment.



                                 STATEMENT OF CLAIMS
                                           COUNT I
              [Violations of the Fair Labor Standards Act—Minimum Wage
                   Brought on behalf of Plaintiff and the FLSA Collective]


36. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully set

   forth herein.

37. At all relevant times, upon information and belief, Defendants have been, and continue to be,

   “employers” engaged in interstate “commerce” and/or in the production of “goods” for
           Case 1:19-cv-02323 Document 1 Filed 03/14/19 Page 8 of 16



   “commerce,” within the meaning of the FLSA, 29 U.S.C. §206(a) and §207(a). Further,

   Plaintiff Yang is covered within the meaning of FLSA, U.S.C. §§206(a) and 207(a).

38. At all relevant times, Defendants employed “employees” including Plaintiff, within the

   meaning of FLSA.

39. Upon information and belief, at all relevant times, Defendants have had gross revenues in

   excess of $500,000.

40. The FLSA provides that any employer engaged in commerce shall pay employees the

   applicable minimum wage. 29 U.S.C. § 206(a).

41. At all relevant times, Defendants had a policy and practice of refusing to pay the statutory

   minimum wage to Plaintiff, and the collective action members, for some or all of the hours

   they worked.

42. The FLSA provides that any employer who violates the provisions of 29 U.S.C. §206 shall

   be liable to the employees affected in the amount of their unpaid minimum compensation,

   and in an additional equal amount as liquidated damages.

43. Defendants knowingly and willfully disregarded the provisions of the FLSA as evidenced

   by failing to compensate Plaintiff and Collective Class Members at the statutory

   minimum wage when they knew or should have known such was due and that failing to do

   so would financially injure Plaintiff and Collective Action members.




                                         COUNT II

                  [Violation of New York Labor Law—Minimum Wage

                               Brought on behalf of Plaintiff]
           Case 1:19-cv-02323 Document 1 Filed 03/14/19 Page 9 of 16



44. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully set

   forth herein.

45. At all relevant times, Plaintiff was employed by Defendants within the meaning of New York

   Labor Law §§2 and 651.

46. Pursuant to the New York Wage Theft Prevention Act, an employer who fails to pay the

   minimum wage shall be liable, in addition to the amount of any underpayments, for liquidated

   damages equal to the total of such under-payments found to be due the employee.

47. Defendants knowingly and willfully violated Plaintiff’s rights by failing to pay her minimum

   wages in the lawful amount for hours worked.

                                          COUNT III

              [Violations of the Fair Labor Standards Act—Overtime Wage

                Brought on behalf of the Plaintiff and the FLSA Collective]



48. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully set

   forth herein.

49. The FLSA provides that no employer engaged in commerce shall employ a covered employee

   for a work week longer than forty (40) hours unless such employee receives compensation

   for employment in excess of forty (40) hours at a rate not less than one and one-half times the

   regular rate at which he or she is employed, or one and one-half times the minimum wage,

   whichever is greater. 29 USC §207(a).

50. The FLSA provides that any employer who violates the provisions of 29 U.S.C. §207 shall

   be liable to the employees affected in the amount of their unpaid overtime compensation, and

   in an additional equal amount as liquidated damages. 29 U.S.C. §216(b).
            Case 1:19-cv-02323 Document 1 Filed 03/14/19 Page 10 of 16



51. Defendants’ failure to pay Plaintiff and the FLSA Collective their overtime premiums

   violated the FLSA.

52. At all relevant times, Defendants had, and continue to have, a policy of practice of refusing

   to pay overtime compensation at the statutory rate of time and a half to Plaintiff and

   Collective Action Members for all hours worked in excess of forty (40) hours per workweek,

   which violated and continues to violate the FLSA, 29 U.S.C. §§201, et seq., including

   29 U.S.C. §§207(a)(1) and 215(a).

53. The FLSA and supporting regulations required employers to notify employees of employment

   law requires employers to notify employment law requirements. 29 C.F.R. §516.4.

54. Defendants willfully failed to notify Plaintiff and FLSA Collective of the requirements of the

   employment laws in order to facilitate their exploitation of Plaintiff’ and FLSA Collectives’

   labor.

55. Defendants knowingly and willfully disregarded the provisions of the FLSA as evidenced

   by their failure to compensate Plaintiff and Collective Class Members the statutory overtime

   rate of time and one half for all hours worked in excess of forty (40) per week when they

   knew or should have known such was due and that failing to do so would financially injure

   Plaintiff and Collective Action members.


                                          COUNT IV

                    [Violation of New York Labor Law—Overtime Pay

                                Brought on behalf of Plaintiff]

56. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully set

   forth herein.
           Case 1:19-cv-02323 Document 1 Filed 03/14/19 Page 11 of 16



57. Pursuant to the New York Wage Theft Prevention Act, an employer who fails to pay proper

   overtime compensation shall be liable, in addition to the amount of any underpayments, for

   liquidated damages equal to the total of such under-payments found to be due the employee.

58. Defendants’ failure to pay Plaintiff her overtime premiums violated the NYLL.

59. Defendants’ failure to pay Plaintiff was not in good faith.


                                            COUNT V

            [Violation of New York Labor Law—Time of Hire Wage Notice Requirement

                                      Brought on Behalf of Plaintiff]

60. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully set

   forth herein.

61. The NYLL and supporting regulations require employers to provide written notice of the rate

   or rates of pay and the basis thereof, whether paid by the hour, shift, day, week, salary, piece,

   commission, or other; allowances, if any, claimed as a part of minimum wage, including tip,

   meal, or lodging allowances; the regular pay day designated by the employer; the name of the

   employer; any “doing business as” names used by the employer; the physical address of

   employer’s main office or principal place of business, and a mailing address if different; the

   telephone number of the employer. NYLL §195-1(a).

62. Defendants intentionally failed to provide notice to employees in violation of New York

   Labor Law § 195, which requires all employers to provide written notice in the employee’s

   primary language about the terms and conditions of employment related to rate of pay, regular

   pay cycle and rate of overtime on his or her first day of employment.

63. Defendants not only did not provide notice to each employee at Time of Hire but also failed

   to provide notice to Plaintiff thereafter.
           Case 1:19-cv-02323 Document 1 Filed 03/14/19 Page 12 of 16



64. Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to recover from

   Defendants, jointly and severally, $50 for each workday that the violation occurred or

   continued to occur, up to $5,000, together with costs and attorneys’ fees pursuant to New

   York Labor Law. N.Y. Lab. Law §198(1-b).

                                          COUNT VI

         [Violation of New York Labor Law—New York Pay Stub Requirement
                                Brought on Behalf of Plaintiff]



65. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully set

   forth herein.

66. The NYLL and supporting regulations require employers to provide detailed paystub

   information to employees every payday. NYLL §195-1(d).

67. Defendants have failed to make a good faith effort to comply with the New York Labor Law

   with respect to compensation of Plaintiff and did not provide the paystub on or after each

   Plaintiff’s payday.

68. Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to recover from

   Defendants, jointly and severally, $250 for each workday of the violation, up to $5,000 for

   each Plaintiff together with costs and attorneys’ fees pursuant to New York Labor Law N.Y.

   Lab. Law §198(1-d).

                                   PRAYER FOR RELIEF

69. WHEREFORE, Plaintiff, on behalf of herself and the FLSA Collective Plaintiffs, respectfully

   requests that this Court enter a judgment providing the following relief:
           Case 1:19-cv-02323 Document 1 Filed 03/14/19 Page 13 of 16



70. Authorizing Plaintiff at the earliest possible time to give notice of this collective action, or

   that the Court issue such notice, to all persons who are presently, or have up through the

   extent allowable under the statute of limitations and including the date of issuance of court-

   supervised notice, been employed by Defendants as non-exempt employees. Such notice shall

   inform them that the civil notice has been filed, of the nature of the action, of their right to

   join this lawsuit if they believe they were denied premium overtime wages;

71. Certification of this case as a collective action pursuant to FLSA;

72. Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members of the

   FLSA opt-in class, apprising them of the pendency of this action, and permitting them to

   assert timely FLSA claims and state claims in this action by filing individual Consent to Sue

   forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiffs and their counsel to represent

   the Collective Action Members;

73. A declaratory judgment that the practices complained of herein are unlawful under FLSA and

   NYLL;

74. An injunction against Corporate Defendants, its officers, agents, successors, employees,

   representatives and any and all persons acting in concert with them as provided by law, from

   engaging in each of unlawful practices and policies set forth herein;

75. Award Plaintiff unpaid minimum wages and unpaid overtime due under the FLSA and the

   New York Labor Law;

76. An award of costs and expenses of this action together with reasonable attorneys’ and expert

   fees pursuant to 29 U.S.C. §216(b) and NYLL;

77. The cost and disbursements of this action;

78. An award of prejudgment and post-judgment fees; and
           Case 1:19-cv-02323 Document 1 Filed 03/14/19 Page 14 of 16



 79. Such other and further legal and equitable relief as this Court deems necessary, just, and

    proper.




DATED:        March 13, 2019
              Flushing, New York

                                                /s/ Xiaoxi Liu

                                               XIAOXI LIU, ESQ.
                                               Attorney(s) for Plaintiff
                                               Hang & Associates, PLLC
                                               136-20 38th Avenue
                                               Suite 10G
                                               Flushing, NY 11354
                                               Telephone No.: (718) 353-8588
                                               Fax No.: (718) 353-6288
Case 1:19-cv-02323 Document 1 Filed 03/14/19 Page 15 of 16




        EXHIBIT A
Case 1:19-cv-02323 Document 1 Filed 03/14/19 Page 16 of 16
